Citation Nr: 0839551	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1949 to August 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2006, 
an informal conference was held before a Decision Review 
Officer (DRO) at the RO.  A report of the conference is 
associated with the veteran's claims file.  Please note this 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

It is reasonably shown that the veteran has PTSD stemming 
from a corroborated stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service personnel records may have been destroyed in a 1973 
fire at that facility.  The RO was able to obtain a copy of 
the veteran's DD 214 showing that his most significant duty 
assignment was serving with the "Hq Btry 4052nd ASU," an 
aeromedical staying unit.  

The veteran's service treatment records (STRs), including the 
reports of his January 1949 service entrance examination and 
August 1952 service separation examination, are silent for 
any complaints, findings, treatment, or diagnosis of shrapnel 
wounds or PTSD.  A May 1952 Mental Hygiene Consultation 
Report of Contact notes that the veteran served in Korea for 
151/2 months as a cook and medic in an evacuation hospital.  
After a psychiatric evaluation, the neuropsychiatrist opined 
that the veteran did not have a thinking disorder or a 
crippling psychoneurosis; rather, he was emotionally immature 
with a deep resentment towards authority figures who he felt 
tended to push him.

A March 1983 VA treatment record notes that the veteran has a 
history of psychiatric problems with numerous diagnoses; the 
most recent diagnosis was chronic depression.

February 2003 to March 2005 VA outpatient treatment records 
show that in December 2004, the veteran requested to see a 
psychiatrist for counseling.  He would not state the reasons 
for his request.  

December 2003 to January 2005 Vet Center outpatient treatment 
records show that the veteran reported having a long history 
of anxiety, anger, and intrusive memories related to working 
in an evacuation hospital in Korea during the Korean 
Conflict, and being exposed to a lot of dead and wounded 
soldiers.  Specifically, his various duties at the evacuation 
hospital included working as a hospital orderly, and he had 
to handle dead soldiers, transport wounded soldiers, evacuate 
dead and wounded soldiers as a litter bearer, and transport 
them to medivac points.  He also described an incident in 
which he was walking with his friends, N.V. and F.C., when 
N.V. stepped on a land mine.  All three were injured from the 
shrapnel and treated at the hospital.  PTSD was diagnosed in 
February 2004, and the veteran continued to complain of 
ongoing PTSD symptoms through January 2005.  

On April 2005 VA examination, the veteran reported working as 
a cook for an evacuation hospital in Korea during the Korean 
Conflict.  He cooked for the wounded soldiers and also 
volunteered to unloaded wounded from incoming helicopters.  
He stated that memories of the wounded came to him at least 3 
times a week, and that he had nightmares about 2-3 times a 
week.  He avoided thoughts, feelings, conversations, 
activities, places, or people that aroused recollections of 
his trauma, and reported a markedly diminished participation 
in social activities.  He also had a restricted range of 
affect, endorsing such symptoms as increased arousal, 
difficulty falling and staying asleep, increased 
irritability, and exaggerated startled responses.  After a 
mental status examination, the examiner opined that the 
veteran met the DSM-IV criteria for chronic, moderate PTSD.  

C.	Legal Criteria and Analysis

As the veteran's service personnel records were apparently 
destroyed by a fire at the facility storing such records, VA 
has a heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303.
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v.  Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

While the record provides no corroboration for the veteran's 
accounts of his alleged (and eminently verifiable, if true) 
stressor event of an incident when he was walking with two 
friends, and one stepped on a landmine, resulting in all 
three of them being wounded by shrapnel, and that account is 
deemed not credible, there is corroborating evidence that 
tends to verify the veteran's stressor of working as a medic 
in Korea during the Korean Conflict, and being exposed to the 
trauma of seeing and handling both dead and wounded soldiers.  
Specifically, the veteran's DD 214 documents that he was 
assigned to an aeromedical staying unit, and his STRs show 
that he spent 151/2 months in Korea working as a cook and medic 
in an evacuation hospital.  On VA examination in April 2005 
PTSD was diagnosed based on stressor accounts primarily 
describing contacts with wounded soldiers.  Those accounts 
are consistent with, and supported by, official records 
noting the veteran's duties in service.  Furthermore, the 
Board finds no reason to question the competence of the VA 
medical care provider who offered the diagnosis of PTSD.  
Since there is competent evidence of a current diagnosis of  
PTSD, credible supporting evidence that a claimed inservice  
stressor actually occurred, and competent (medical) evidence  
of a nexus between the diagnosis of PTSD and a specific 
claimed stressor, the requirements for establishing service  
connection for PTSD are met.  Resolving any remaining 
reasonable doubt in  the veteran's favor, the Board concludes 
that service  connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


